Case 16-34561        Doc 66     Filed 04/16/19     Entered 04/16/19 13:11:57          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 34561
         Talmise Adams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/28/2016.

         2) The plan was confirmed on 03/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/15/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/26/2018.

         5) The case was Dismissed on 11/15/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-34561              Doc 66         Filed 04/16/19    Entered 04/16/19 13:11:57                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $4,702.30
           Less amount refunded to debtor                                   $0.00

 NET RECEIPTS:                                                                                              $4,702.30


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,366.76
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $212.52
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,579.28

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 77th Street Depot Federal Credit Union   Secured        1,449.00         997.52           997.52           9.27    113.75
 77th Street Depot Federal Credit Union   Unsecured            NA         137.88           137.88           0.00       0.00
 Ally Financial                           Secured       22,983.00     22,715.94        22,715.94            0.00       0.00
 Americredit Financial Ser Inc            Secured       55,194.00     54,475.00        54,475.00            0.00       0.00
 Cavalry SPV I LLC                        Unsecured      2,850.00       2,757.02         2,757.02           0.00       0.00
 CB/ASTEWRT                               Unsecured         182.00           NA               NA            0.00       0.00
 cb/carson                                Unsecured         919.00           NA               NA            0.00       0.00
 Cerastes LLC                             Unsecured      1,710.00       1,107.42         1,107.42           0.00       0.00
 Chicago Patrolmen's Fed Credit Union     Unsecured      7,302.00       7,411.62         7,411.62           0.00       0.00
 Illinois Dept Of Employment Security     Unsecured      3,400.00       3,183.00         3,183.00           0.00       0.00
 Illinois Dept of Revenue 0414            Priority            0.00        342.00           342.00           0.00       0.00
 Illinois Dept of Revenue 0414            Priority            0.00         97.00            97.00           0.00       0.00
 Illinois Dept of Revenue 0414            Unsecured           0.00          0.00             0.00           0.00       0.00
 Illinois Dept of Revenue 0414            Unsecured           0.00           NA               NA            0.00       0.00
 Internal Revenue Service                 Priority       6,000.00       4,477.81         4,477.81           0.00       0.00
 Internal Revenue Service                 Unsecured           0.00      2,529.58         2,529.58           0.00       0.00
 Midland Funding LLC                      Unsecured      1,372.00       1,308.28         1,308.28           0.00       0.00
 Midland Funding LLC                      Unsecured         313.00        299.42           299.42           0.00       0.00
 Midland Funding LLC                      Unsecured      2,630.00       2,630.10         2,630.10           0.00       0.00
 Portfolio Recovery Associates            Unsecured      3,902.00       4,012.77         4,012.77           0.00       0.00
 Portfolio Recovery Associates            Unsecured      1,209.00       1,209.03         1,209.03           0.00       0.00
 Portfolio Recovery Associates            Unsecured         781.00        781.54           781.54           0.00       0.00
 Portfolio Recovery Associates            Unsecured      4,027.00       4,027.16         4,027.16           0.00       0.00
 Portfolio Recovery Associates            Unsecured      2,495.00       2,495.12         2,495.12           0.00       0.00
 Quantum3 Group                           Unsecured         227.00        485.89           485.89           0.00       0.00
 Rush Oak Park Hospital                   Unsecured         141.50           NA               NA            0.00       0.00
 SPRINGLEAF FINANCIAL S                   Unsecured      3,304.00            NA               NA            0.00       0.00
 Sun Cash                                 Unsecured      1,060.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-34561        Doc 66      Filed 04/16/19     Entered 04/16/19 13:11:57             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00            $0.00
       Mortgage Arrearage                                     $0.00               $0.00            $0.00
       Debt Secured by Vehicle                           $77,190.94               $0.00            $0.00
       All Other Secured                                    $997.52               $9.27          $113.75
 TOTAL SECURED:                                          $78,188.46               $9.27          $113.75

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $4,916.81               $0.00             $0.00
 TOTAL PRIORITY:                                          $4,916.81               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $34,375.83               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,579.28
         Disbursements to Creditors                               $123.02

 TOTAL DISBURSEMENTS :                                                                       $4,702.30


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
